The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-34 are currently pending in the application. Claims 1-14 are original claims to patent US 10,348,951 B2 and claims 15-34 are newly added claims.	

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,348,951 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 is considered by the examiner in accordance with 37 CFR 1.97, 37 CFR 1.98, MPEP 609, and MPEP 1406, to the fullest extent of the items presented including any concise explanation. Documents not meeting a particular criteria are lined through and not considered.

Objections
The reissue oath/declaration filed with this application is defective and objected to because it fails: 1) to identify at least one error under 35 USC 251 (37 CFR 1.175(a)).	

Claim Rejections – 35 USC § 251
Claims 1-34 are rejected under 35 U.S.C. 251 as the error statement of the oath/declaration is insufficient and must address: 1) “Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error” (see MPEP 1414 II.).
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “the connected driver device” in the limitation "wherein the media application device views the connected driver device as a local media input device" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. The limitation should instead recite “the connected device driver”. Claims 7 and 13 suffer from the same defect and by extension dependent claims 2-6, 8-12, and 14 are also defective.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0231556 A1 (herein Mines) in view of US 2008/0288633 A1 (herein Evans) in further view of US 2013/0040600 A1 (herein Reitnour).

Claim 1
Mines, Evans, and Reitnour
A system comprising:
a local communications network;
a display screen;


    PNG
    media_image1.png
    296
    496
    media_image1.png
    Greyscale

(Mines: figures 1-3 and 8; figure 3, elements 103, 302, 303, 304)

“FIG. 3 is a schematic overview of an interactive whiteboard system comprising a calibration logic unit 301 according to an embodiment of the present disclosure. The calibration logic unit 301 is connected to a touch-sensitive display surface 101 via communication link 302. Further, the calibration logic unit 301 is connected to a video conferencing codec 202 and a computer 103 via communication link 303 and communication link 304, respectively. Communication links 302, 303, and 304 may be any type of wired medium (i.e., Universal Serial Bus (USB), a serial port cable, Local Area Network (LAN), internet, or the like) or wireless connection (Bluetooth.TM., Infrared (IR), WiFi, or the like).” (Mines: paragraph 0026; elements 302, 303 and 304 may be a LAN)

a media input device connected to the local communications network via a first network endpoint and configured to capture media input data; and a media application device, separate from the media input device and not locally connected to the media input device, connected to the local communications network via a second network endpoint and including a connected device driver, and a teleconference application,


    PNG
    media_image2.png
    324
    542
    media_image2.png
    Greyscale

Mines discloses a media input device (Mines: figure 3, elements 101 and 301, touch-sensitive display surface of a “whiteboard”) connected to the local communications network via a first network endpoint (Mines: figure 3, elements 302, 303, and 304, which are indicated as LAN, which thus includes a “first network endpoint”).

Mines discloses a media application device (Mines: figure 3, element 103, via a “second network endpoint” and “separate from the input device” because of the LAN connection).

Mines discloses the media application device including a connected device driver (Mines: paragraphs 0008 and 0060) and a teleconference application (Mines: paragraphs 0003, 0027-0028, 0060).
 
wherein the media application device is configured to communicate with the display screen via a high-definition multimedia interface (HDMI),

To the extent Mines does not explicitly state “media application device is configured to communicate with the display screen via a high-definition multimedia interface (HDMI)”, Mines also demonstrates that it was known before the effective filing date of the claimed invention to communicate with a display using HDMI (Mines: paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the application device as configured to communicate with the display using HDMI as suggested by Mines’ teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art.	
	
wherein the media application device is configured to communicate with the media input device via the local communications network,

Mines shows the broadest reasonable interpretation of the application device communicating with the input device via the local network (Mines: paragraph 0026).

Mines does not clearly indicate communicating by receiving and transmitting via the local communications network (or in other words only communicating via the local network). Evans demonstrates that it was known before the effective filing date of the claimed invention to use device drivers to fully communicate with networked peripherals (Evans: paragraphs 0016 and 0019). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the application device as configured to communicate with the input device via the local network as suggested by Evans’ teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both references are directed toward networked peripherals.

wherein the connected device driver is configured to mediate communications between the teleconference application and the media input device by receiving the media input data from the media input device via the local communications network and providing the media input data to the
teleconference application,

“FIG. 1 shows a conventional interactive whiteboard system. The system includes a touch-sensitive display surface 101, a computer 103, and a projector 105. The components may be connected wirelessly, via Universal Serial Bus (USB), or via serial cables. The projector 105 connected to the computer 103 projects the computer screen image onto the touch-sensitive display surface 101. The touch-sensitive display surface accepts touch input from a finger or a pen tool, for example, and software drivers on the computer convert contact with the touch-sensitive display surface into mouse clicks or digital ink. Interactive whiteboards are available as front-projection, rear-projection, and flat-panel display (i.e., touch-sensitive display surfaces that fit over plasma or Liquid Crystal Display (LCD) display panels) models.” (Mines: paragraph 0008)

wherein the media application device views the connected driver device as a local media input device,

(Mines: paragraph 0008)
wherein the teleconference application is configured to employ the media input data to facilitate a teleconference between the media application device and a remote computing device,

“Interactive whiteboard systems are rapidly becoming important tools in education, conferencing, and video conferencing. Conventional video conferencing systems include a number of endpoints communicating real-time video, audio, and/or data streams over Wide Area Network (WAN), Local Area Network (LAN), and/or circuit switched networks. The endpoints include one or more displays, cameras, microphones, speakers, and/or data capture devices and a codec, which encodes and decodes outgoing and incoming streams, respectively. In locations where an interactive whiteboard is installed, the touch-sensitive display surface 101 may also be used as the display for the video conferencing system. Such a setup is shown in FIG. 2.” (Mines: paragraph 0009)

wherein the teleconference application is configured to employ the display screen to present teleconference output data received from the remote computing device, wherein the media output data includes one or more of audio data or video data, wherein the media input data comprises video input data, and

Mines discloses a display screen to present the teleconference from a remote device (Mines: paragraphs 0027-0028).

“… As used herein, a computer may refer to any computing device including, but not limited to, any personal computer (PC), video conferencing device, cellular device, smartphone, portable video device, or the like. The data signals from the computer 103 are typically the computer's desktop and associated active programs and applications, and represent the same image as displayed on the computer's local screen. The data signals from the computer 103 are hereinafter referred to as "Screen Image." The video conferencing codec 202 is configured to output a display image to a projector 105 via communication link 306. The projector 105 projects the display image onto the touch-sensitive display surface 101 …” (Mines: paragraph 0027)

“Video conferencing systems allow for simultaneous exchange of audio, video, and data information among multiple conferencing sites. Video conferencing systems comprise a codec (for coding and decoding audio, video, and data information), a camera, a display, a microphone, and speakers. Systems known as Multipoint Control Units (MCUs) perform switching functions to allow multiple sites to intercommunicate in a conference. An MCU may be a stand alone device operating as a shared central network recourse, or it may be integrated in the codec of a video conferencing system. An MCU links the sites together by receiving frames of conference signals from the sites, processing the received signals, and retransmitting the processed signals to appropriate sites. The conference signals include audio, video, data, and/or control information. A data conference signal may be a screen image from a computer connected to a video conferencing codec, and may be used for sharing data such as presentations, documents, applications, multimedia, or any program or application running on a computer. In a continuous presence conference, video signals and/or data signals from two or more sites are spatially mixed to form a composite video signal (i.e., composite image) for viewing by conference participants. The composite image is a combined image that may include live video streams, still images, menus, or other visual images from participants in the conference. There are unlimited number of possibilities of how the different video and/or data signals are spatially mixed, for example, size and position of the different video and data frames in the composite image. A codec or MCU typically have a set of preconfigured composite image (or image layout) templates defining the size and position of the video and/or data conference signals to be mixed in the different composite images. These composite image templates are hereinafter referred to as image layouts. A user may change the image layout during a video conference, or the codec or MCU may change the layout automatically during a video conference as participants at sites leave or join the video conference.” (Mines: paragraph 0028)

Mines discloses media input data comprises video input data (Mines: paragraphs 0009, 0028, and 0033).

“The codec may have a number of input ports for receiving data signals from various data sources. Data sources may be computers, document cameras, Video Cassette Recorded (VCR) units, Digital Versatile Disc or Digital Video Disc (DVD) units, or the like. In order to include data signals from a data source in a video conference, the codec may activate a data sharing setting.” (Mines: paragraph 0033)

wherein the media application device includes a security application configured to monitor the video input data for security.

To the extent Mines does not explicitly state the “application device includes a security application configured to monitor the video input data for security”, Reitnour demonstrates that it was known before the effective filing date of the claimed invention for applications to monitor video input data for security (Reitnour: paragraphs 0019 and 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the application device as configured to include a security application configured to monitor the video input data for security as suggested by Reitnour’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both references are directed toward the transmission of data including video data.

Claim 2
Mines, Evans, and Reitnour
The system recited in claim 1, wherein the media input device includes a camera, and wherein the media input data includes video input data.

(Mines: paragraphs 0009, 0028, and 0033)

(Evans: paragraph 0016)
Claim 3
Mines, Evans, and Reitnour
The system recited in claim 1, wherein the media input device includes a microphone, and wherein the media input data includes audio input data.

(Mines: paragraphs 0009, 0028, and 0033)

Claim 4
Mines, Evans, and Reitnour
The system recited in claim 1, wherein the media application device includes a media application, and wherein the connected device driver is configured to mediate communications between the media application and the media input device, and wherein the media application is configured to employ the media input data.

Mines discloses a media application using media input data (Mines: paragraphs 0027-0028). Mines discloses the media application device including a connected device driver (Mines: paragraphs 0008 and 0060) and a teleconference application (Mines: paragraphs 0003, 0027-0028, 0060).


“… As used herein, a computer may refer to any computing device including, but not limited to, any personal computer (PC), video conferencing device, cellular device, smartphone, portable video device, or the like. The data signals from the computer 103 are typically the computer's desktop and associated active programs and applications, and represent the same image as displayed on the computer's local screen. The data signals from the computer 103 are hereinafter referred to as "Screen Image." The video conferencing codec 202 is configured to output a display image to a projector 105 via communication link 306. The projector 105 projects the display image onto the touch-sensitive display surface 101 …” (Mines: paragraph 0027)

“Video conferencing systems allow for simultaneous exchange of audio, video, and data information among multiple conferencing sites. Video conferencing systems comprise a codec (for coding and decoding audio, video, and data information), a camera, a display, a microphone, and speakers. Systems known as Multipoint Control Units (MCUs) perform switching functions to allow multiple sites to intercommunicate in a conference. An MCU may be a stand alone device operating as a shared central network recourse, or it may be integrated in the codec of a video conferencing system. An MCU links the sites together by receiving frames of conference signals from the sites, processing the received signals, and retransmitting the processed signals to appropriate sites. The conference signals include audio, video, data, and/or control information. A data conference signal may be a screen image from a computer connected to a video conferencing codec, and may be used for sharing data such as presentations, documents, applications, multimedia, or any program or application running on a computer. In a continuous presence conference, video signals and/or data signals from two or more sites are spatially mixed to form a composite video signal (i.e., composite image) for viewing by conference participants. The composite image is a combined image that may include live video streams, still images, menus, or other visual images from participants in the conference. There are unlimited number of possibilities of how the different video and/or data signals are spatially mixed, for example, size and position of the different video and data frames in the composite image. A codec or MCU typically have a set of preconfigured composite image (or image layout) templates defining the size and position of the video and/or data conference signals to be mixed in the different composite images. These composite image templates are hereinafter referred to as image layouts. A user may change the image layout during a video conference, or the codec or MCU may change the layout automatically during a video conference as participants at sites leave or join the video conference.” (Mines: paragraph 0028)

Evans shows “the connected device driver is configured to mediate communications” (Evans: paragraph 0016).

“The system 100 also includes multiple network peripheral devices 106a-106c. As disclosed in FIG. 1A, the peripheral device 106a is a photo printer with a serial number or identification key ("IK") of "98892", the peripheral device 106b is a multi-function printer with a serial number of "15514", and the peripheral device 106c is a scanner with a serial number of "37736". Other examples of network peripheral devices which could be connected to the printer server 102 include storage devices, video capture devices, cd-writers, other types of printers and scanners, and any other data device that is accessed by one or more networked computers for which a software driver located on each networked computer is required to communicate with the device. Each of the peripheral devices 106a-106c is configured to physically connect to the print server 102 through one of the physical communications ports 104a-104c. As illustrated in FIG. 1A, a USB cable 108a of the printer 106a is physically connected to the USB port 104a, a USB cable 108b of the multi-function printer 106b is physically connected to the USB port 104b, and a USB cable 108c of the scanner 106c is physically connected to the USB port 104c.” (Evans: paragraph 0016)

Claim 5
Mines, Evans, and Reitnour
The system recited in claim 4, wherein the media application is a messaging application configured to transmit and receive messages in communication with the remote computing device.

To the extent Mines does not explicitly state the “the media application is a messaging application configured to transmit and receive messages in communication with the remote computing device”, Reitnour demonstrates that it was known before the effective filing date of the claimed invention for applications to send and receive messages with a remote computing device (Reitnour: paragraphs 0008 and 0012). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the media application as a messaging application transmitting and receiving messages with regard to the remote computing device as suggested by Reitnour’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both references are directed toward the transmission of data and human communication.

Claim 6
Mines, Evans, and Reitnour
The system recited in claim 1, wherein the communications network comprises a local area network.

(Mines: paragraph 0026)

(Evans: paragraph 0017)
Claims 7-14
Mines, Evans, and Reitnour
The limitations of claims 7-14 correspond to the limitations of claims 1-6.

The limitations of claims 7-14 are rejected in a corresponding manner as the limitations of claims 1-6.
Claim 15
Mines, Evans, and Reitnour
The limitations of claim 15 correspond to the limitations of claim 1.

The limitations of claim 15 are rejected in a corresponding manner as the limitations of claim 1. Additionally, Mines discloses joining a teleconference (Mines: paragraph 0028).
Claims 16-21
Mines, Evans, and Reitnour
The limitations of claims 16-21 correspond to the limitations of claims 1-6.

The limitations of claims 16-21 are rejected in a corresponding manner as the limitations of claims 1-6. Additionally, Evans discloses controlling a peripheral via requests using a device driver (Evans: paragraphs 0030, 0033).

Claims 22-34
Mines, Evans, and Reitnour
The limitations of claims 22-34 correspond to the limitations of claims 15-21.

The limitations of claims 22-34 are rejected in a corresponding manner as the limitations of claims 15-21.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H WOOD whose telephone number is (571)272-3736. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/
	
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992